DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
Claim Objections
Claims 86, 90, 95, 98, and 101 are objected to because of the following informalities:
Claim 86, line 8: “a interconnecting device” should read –an interconnecting device--.
Claim 90, line 8: “establish hydraulic connection” should read –establish a hydraulic connection--.
Claim 95, line 2: “of; calibrate” should read –of: calibrate—
Claim 98, line 2: “device device” should read –device--
Claim 101, line 2: “of; a pressure” should read –of: a pressure—
Claim 101, line 6: “a pumps pumping” should read –a pump’s pumping—

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 90-99 and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 recites the limitation "an interconnecting device" in line 7, while parent claim 86 recites “an interconnecting device”. It is unclear whether applicant intends to reference the same or different interconnecting device in claim 90.
Claim 97 recites the limitation “the restriction device” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 99 recites the limitation “wherein restriction device”, while parent claim 97 recites a restriction device. It is unclear whether applicant intends to reference the same or different restriction device in claim 99.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 86, 89-91, 97-99, 101, and 105 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,044,401 (Guiset) in view of U.S. Patent No. 4,634,443 (Haber).
Regarding claim 86, Guiset teaches an apparatus for treating a urinary retention of a patient by discharging urine from a mammal urinary bladder through a mammal urethra (abstract), the apparatus comprising: an expandable member (Figure 1, balloon, 27) adapted to be implanted inside the urinary bladder of the patient (Figure 1; col. 1, lines 5-6 and lines 55-64; “the leak-proof enclosure wall can be formed by the subject’s own bladder”, col. 2, lines 12-13; col. 3, line 66-col. 4, line 7; col. 4, lines 51-58), a control device (Figure 1, reservoir, 23) adapted to control the volume of the expandable member (27) for emptying the mammal urinary bladder and to be releasably connected to the expandable member through a wall of the urinary bladder via an interconnecting device (Figure 1, passage, 28) adapted to go through said wall of the urinary bladder (col. 2, lines 12-13; col. 4, lines 8-12 and lines 51-58; col. 5, lines 8-30; The passage 28 is construed as the "interconnecting device". The passage 28 is “adapted to seal the hole” in the bladder wall due to its passage through the hole in wall 6 and the "leak-proof" material properties of wall 6. See Figure 1, col. 2, line 37-40, and col. 5, lines 56-59.), a detachable coupling adapted to be implanted inside the urinary bladder of the patient, the detachable coupling between the expandable member and the control device, said detachable coupling is adapted to be placed between the interconnecting device (28) and the expandable member (27) (The coupling between balloon 27 and flexible zone 26 is capable of being detached, or is “detachable” and “releasable”, via severing passage 28, inside the urinary bladder. Thus, the detachable coupling is located inside the urinary bladder between the 
However, Haber teaches an apparatus for treating urinary retention of a patient by discharging urine from a urinary bladder through a urethra (apparatus), comprising: an expandable member (Figure 1, chamber, 2) adapted to be implanted inside the patient, and a control device (Figure 1, fluid reservoir-actuator, 46) being adapted to control a volume of the expandable member (2), the control device (46) being adapted to be releasably connected to the expandable member (2) via a detachable coupling (Figure 1, connector, 36), wherein the expandable member (2) has a first mating part in a proximal part thereof, fitting with a second mating part of the control device (46) in order to establish a detachable coupling between the expandable member (2) and the control device (46), wherein the expandable member (2) is connected to the control device (46) via an interconnecting device (Figure 1, tubing, 38, and 44), the interconnecting device (34, 44) adapted to be releasably connected to the expandable member (2), wherein the detachable coupling (36) is placed between the interconnecting device (38, 44) and the expandable member (2) (The "first mating part" is construed as the segment of connector 36 secured to tubing 34 proximate chamber 2, and the "second mating part" is construed as the segment of connector 36 secured to tubing 38 proximate reservoir-actuator 46. See col. 3, lines 15-22, col. 4, lines 14-36, col. 6, line 65-col. 7, line 15). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Guiset such that the expandable member includes a first mating part in a proximal part thereof, fitting with a 
Regarding claim 89, Guiset in view of Haber teaches all the limitations of claim 86. Guiset teaches the control device (23) comprises an internal control (26) operable from outside of the patient's body (col. 3, lines 51-65).
Regarding claim 90, Guiset in view of Haber teaches all the limitations of claim 86. Guiset teaches the expandable member (27) is hydraulically controlled and comprises a cavity for hydraulic fluid (see Figure 1; col. 3, line 66-col. 4, line 12; col. 4, lines 51-58); the control device comprises an implantable bladder operating reservoir (Figure 1, reservoir wall, 25) for hydraulic fluid, and wherein the expandable member (27) and the control device are adapted to be hydraulically connected through the wall of the urinary bladder via the interconnecting device, wherein the interconnecting device comprises an implantable tube (28) to establish hydraulic connection and for transporting the hydraulic fluid between the bladder operating reservoir (25) and the cavity (col. 3, lines 44-55; col. 3, line 66-col. 4, line 12).
Regarding claim 91, Guiset in view of Haber teaches all the limitations of claim 90. Guiset teaches the expandable member (27) is adapted to be emptied by a pressure exerted by urine of the urinary bladder transporting the hydraulic fluid from the cavity to the bladder operating reservoir (25) (col. 5; lines 8-13).
Regarding claims 97 and 98, Guiset in view of Haber teaches all the limitations of claim 86. Guiset teaches the restriction device (Figure 1, sleeves, 15) is operable by hydraulic fluid housed in a cavity of the expandable member (27) (col. 2, lines 41-42; col. 3, lines 9-43 and lines 49-55; col. 5, lines 16-36).
claim 99, Guiset in view of Haber teaches all the limitations of claim 97. Guiset teaches a second reservoir (Figure 1, passage, 29) and wherein the restriction device (15) is operable by hydraulic fluid housed in the second reservoir (29) (col. 3, lines 40-43; col. 5, lines 16-36).
Regarding claim 101, Guiset in view of Haber teaches all the limitations of claim 90. Guiset teaches the expandable member (27) is adapted to be emptied by a pressure exerted by urine of the urinary bladder for transporting the hydraulic fluid from the cavity to the bladder operating reservoir (25) (col. 5, lines 8-13).
Regarding claim 105, Guiset in view of Haber teaches all the limitations of claim 86. Guiset teaches a first and a second implantable restriction device (Figure 1, sleeves, 15) adapted to close each ureter of a patient when discharging urine from the urinary bladder (col. 2, lines 41-42; col. 3, lines 9-43 and lines 49-55).
Claim 87 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,044,401 (Guiset) in view of U.S. Patent No. 4,634,443 (Haber) as applied to claim 86 above, and further in view of U.S. Patent Application Publication No. 2006/0047180 (Hegde et al.).
Regarding claim 87, Guiset teaches all the limitations of claim 86. Guiset teaches the control device is subcutaneously placed, but does not specify the control device includes an internal control unit including a switch configured to be placed subcutaneously.
However, Hegde et al. teaches an apparatus for treating a urinary retention of a patient by discharging urine from a mammal urinary bladder through a mammal urethra ([0006]; [0065]; [0068]; [0070]), comprising: an implanted restriction member (Figures 2A-B, artificial sphincter, 305), and a control device adapted to control the actuation of the restriction member ([0008]; Figures 2A-B, switch, 320) ([0008]; [0034]-[0035]; [0065]; [0068]; [0070]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control device of Guiset to include an internal control unit comprising a subcutaneously placed switch as taught by Hegde et al., because Hedge et al. teaches such a configuration facilitates electronic, precisely controlled of actuation of the member to restore proper urination ([0002]; [0008]; [0010]).
Claims 88, 92, 94, 95, and 102-104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,044,401 (Guiset) in view of U.S. Patent No. 4,634,443 (Haber) as applied to claim 86 above, and further in view of U.S. Patent Application Publication No. 2003/0144648 (Forsell).
Regarding claims 88, 92, 94, 102, and 103, Guiset in view of Haber teaches all the limitations of claim 86. Guiset does not teach the control device comprises a wirelessly and remotely operable internal control unit comprising a motor or a powered pump, an implantable operation device for transporting hydraulic fluid to and from the cavity and the bladder operating reservoir, or an internal energy receiver adapted to be energized non-invasively and wirelessly by an energy transmission device from outside the patient's body.
However, Forsell teaches an apparatus for treating urinary retention of a patient by discharging urine from the urinary bladder through a mammal urethra, comprising: an expandable member (Figure 19, restriction device, 234) adapted to be implanted adjacent the urinary bladder of a patient, and a control device (Figure 19, implanted assembly, 246) for controlling the volume of the expandable member (234), wherein the control unit (246) includes an internal control unit comprising a powered pump for transporting hydraulic fluid to and from 
Regarding claim 95, Guiset in view of Haber and Forsell teaches all the limitations of claim 92. Guiset does not teach the operation device comprises an injection port adapted to at least one of calibrate an amount of hydraulic fluid or operate the expandable member.
However, Forsell teaches an apparatus for treating urinary retention of a patient by discharging urine from the urinary bladder through a mammal urethra, comprising: an expandable member (Figure 19, restriction device, 234) adapted to be implanted adjacent the urinary bladder of a patient, and a control device (Figure 19, implanted assembly, 246) including an injection port adapted to calibrate the amount of hydraulic fluid, and is manually operated by said injection port operated from outside the body, for filling or emptying said injection port ([0032]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the control device of Guiset, Haber, and Forsell with an injection port as taught by Forsell, because an injection port permits “normally single, once-and-for-all calibration of the amount of fluid in the hydraulic system used” (Forsell, [0032]).
claim 104, Guiset in view of Haber teaches all the limitations of claim 86. Guiset does not teach that apparatus comprises a sensor sensing at least one physical parameter of the patient and at least one functional parameter related to the apparatus.
However, Forsell teaches an apparatus for treating urinary retention of a patient by discharging urine from the urinary bladder, comprising: an expandable member (Figure 19, restriction device, 234) adapted to be implanted adjacent the urinary bladder of a patient, and a control device (Figure 19, implanted assembly, 246) for controlling the volume of the expandable member (234) ([0125]); and an implanted pressure sensor (Figure 19, pressure sensor, 250) sensing at least one physical parameter of the patient and at least one functional parameter related to the apparatus ([0066]; [0067]; [0126]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Guiset and Haber to include the sensor of Forsell, because providing such a system permits release of the urethra to empty the bladder upon detection of an abnormally high pressure to prevent injury to the patient (Forsell, [0066]; [0067]; [0126]).
Claim 93 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,044,401 (Guiset) in view of U.S. Patent No. 4,634,443 (Haber) and U.S. Patent Application Publication No. 2003/0144648 (Forsell) as applied to claim 92 above, and further in view of U.S. Patent No. 5,704,893 (Timm).
Regarding claim 93, Guiset in view of Haber and Forsell teaches all the limitations of claim 92. Guiset, Haber, and Forsell teaches that the operation device is capable of transporting hydraulic fluid to the cavity of the expandable member to obtain sufficient urinary pressure for discharging urine (see discussion for claim 92), but does not specify that a water pressure of at least 50 cm is obtained.
.
Claim 96 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,044,401 (Guiset) in view of U.S. Patent No. 4,634,443 (Haber) and U.S. Patent Application Publication No. 2003/0144648 (Forsell) as applied to claim 95, and further in view of U.S. Patent No. 6,398,718 (Yachia et al.).
Regarding claim 96, Guiset in view of Haber and Forsell teaches all the limitations of claim 95. Guiset does not teach that the hydraulic fluid comprises an agent for counteracting microbial growth.
However, Yachia et al. teaches an apparatus for treating urinary retention of a patient by discharging urine from the urinary bladder through the urethra (abstract), comprising: an expandable member (Figure 1b, chambers, .
Claim 100 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,044,401 (Guiset) in view of U.S. Patent No. 4,634,443 (Haber) as applied to claim 86 above, and further in view of U.S. Patent No. 6,398,718 (Yachia et al.).
Regarding claim 100, Guiset in view of Haber teaches all the limitations of claim 86. Guiset does not teach that the control device further includes an implantable device for electrically stimulating urinary bladder muscles.
However, Yachia et al. teaches an apparatus for treating urinary retention of a patient by discharging urine from the urinary bladder through the urethra (abstract), comprising: an expandable member (Figures 1 and 19, body, 100) adapted to be implanted inside the urinary bladder of a patient (col. 7, lines 4-12; col. 10, lines 50-52); and a control device (Figure 19, receiver, 822) including an implantable device (Figure 19, electrode pairs, 814) for electrically stimulating muscles of the urinary bladder to contract the same, to co-operate with the expandable member (100) in order to discharge urine from the urine bladder, and wherein the electrically stimulating device (814) comprises a plurality of electrode strips attached to muscles of the urinary bladder (col. 10, lines 51-62). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control device of Guiset and Haber to include the electrode strips of Yachia et al., because Yachia et al. teaches that providing electrode strips attached to the muscles of a hypotonic urinary bladder stimulates the bladder to contract to restore proper voiding (Yachia et al., col. 10, lines 51-62).
Response to Arguments
Applicant’s arguments, see page 7, filed 18 February 2021, with respect to the rejections of claim 86 and its dependents under 35 U.S.C. 102 and 103 citing at least Guiset have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 86-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,839,503. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 86 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘503 patent. That is, claim 86 is anticipated by claim 1 of the ‘503 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 87-105 of the instant application are anticipated by claims 1-21 of the ‘503 patent, by the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791